DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Sudo (2015/0194730).  Sudo discloses a dual polarized antenna module comprising a multilayer substrate (2), an internal ground layer (11) is provided at a position between insulating layers (4) and (5) and a radiating element (13) is provided at a position between insulating layers (3) and (4). A first coplanar line (7) is connected to an intermediate position of the radiating element (13) in an X-axis direction, and a second coplanar line (9) is connected to an intermediate position of the radiating element (13) in a Y-axis direction. A passive element (16) is laminated on the upper surface of the radiating element (13) through the insulating layer (3). The passive element (16) is formed in a cross shape in which a first patch (16A) extending in the X-axis direction and a second patch (16B) extending in the Y-axis direction are orthogonal to each other (See figs. 1, 12 and paragraph [0040-0047, 0085-0093]).  However, none of cited prior arts of record, alone or in combination, discloses or suggests an RF package module comprising: a sub module including a Radio Frequency Integrated Chip (RFIC); an antenna configured to transmit and receive a signal wirelessly through a predetermined metal pattern; and a multi-layer circuit board including a plurality of layers in which a signal via for transferring the signal 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN A TRAN/Primary Examiner, Art Unit 2648